DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panoushek (USPN 5577373).
Regarding claims 1-2, 9, 10 and 18, Panoushek discloses a harvesting apparatus comprising: a harvester (10); a header (22) coupled to the harvester; 
a first height sensor configured and positioned to detect a first height value representing height above ground at a first location on the header; a second height sensor configured and positioned to detect a second height value representing height above ground at a second location on the header (Figure 2A shows a plurality of height sensors 202-202c); 

a controller (comprised of multiple elements to include control unit 26 and circuit 25 of figure 2A) coupled to the first height sensor, the second height sensor, and the positioning machinery, the controller configured to: receive the first and second height values; select a representative height value from the first and the second height values (Column 7 lines 35-55); and control the positioning machinery to position the header responsive the selected representative height value (Columns 1 and 2 lines 60-67 and 1-11);
wherein the controller comprises: a processor (Column 3 lines 51-61 )configured to control the positioning machinery; and a selector (25 of figure 2A) positioned between the processor and the first and second height sensors, the selector configured to select the representative height value from the first and second height values (Column 7 lines 35-55).

Regarding claims 3-4 and 11-12, Panoushek discloses wherein the selector comprises: a switch (25c) coupled to the first height sensor, the second height sensor and the processor, the switch configured to pass either the first height value or the second height value responsive to a selection input (Column 7 lines 25-55 25c switches the PWM signal to an analog signal); and a comparator (25b) coupled to the first height sensor, the second height sensor, and the switch, the comparator configured to generate the selection input responsive to a difference between the first height value and the second height value (Column 7 lines 35-45).
wherein the selector comprises an integrated circuit including at least one of the switch or the comparator (selector 25 is a comparison circuit as described in column 7 lines 35-40 and as shown in figure 2A the defined switch and comparator are integrated within element 25).

Regarding claims 5 and 13, Panoushek discloses wherein the comparator is an analog comparator (Columns 7 and 8 lines 65-67 and 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panoushek (USPN 5577373).
Regarding claims 6-8, 14-17 and 19-20, Panoushek discloses the use of a plurality of adjacent sensors comprising feeler arms 202 in the form of skids with position transducers 36 respectively attached to the arms.   
The teaching of Panoushek being relied upon is directed to the control function of selecting a single height from a variety of height sensors, Panoushek is lacking further detail on the specific attachment point of the sensors such as to float arms or to alternative height sensing means such as by detecting a rotational position of the float arm itself. 
Examiner takes official notice that it is old and well known to mount a plurality of feeler arms either directly or indirectly to header float arms to monitor and control the height of a header across its width; and further examiner takes official notice that it is old and well known to monitor header height via sensing the rotational angle of a plurality of float arms across its width.  
As the teaching of Panoushek is directed to the control of the header based on a lowest sensed height from a plurality of sensors spaced across a width of a header, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used any old and well known header height sensing means to provide the plurality height signals to the relied upon teaching of Panoushek to select a single lowest height for adjustment purposes.  

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duerksen (USPN 10959374) discloses a known header height system comprised of sensors attached to the pivot of float arms.  Cook (US 2018/02280806) discloses a known header height system comprised of sensors attached to and working in conjunction with float arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM J BEHRENS/Primary Examiner, Art Unit 3671